UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1061


RONALD W. STARLEPER; CONSTANCE M. STARLEPER,

                Plaintiffs - Appellants,

          v.

MERCANTILE MORTGAGE, LLC; WELLS FARGO      BANK, N.A.; WELLS
FARGO HOME MORTGAGE, INC.; FEDERAL         NATIONAL MORTGAGE
ASSOCIATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02402-JFM)


Submitted:   September 9, 2016        Decided:   September 29, 2016


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald W. Starleper, Constance M. Starleper, Appellants Pro Se.
Virginia Wood Barnhart, Justin E. Fine, Sarah E. Meyer, Douglas
Brooks Riley, TREANOR, POPE & HUGHES, PA, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald and Constance Starleper appeal the district court’s

orders dismissing their complaint for failure to state a claim

and denying reconsideration.               We affirm the district court’s

orders.

       We review de novo a district court’s dismissal of an action

under Fed. R. Civ. P. 12(b)(6), accepting factual allegations in

the complaint as true and “draw[ing] all reasonable inferences

in favor of the [nonmoving party].”               Kensington Volunteer Fire

Dep’t v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012)

(internal       quotation    marks    omitted).    To   survive    a       motion   to

dismiss, the complaint’s “[f]actual allegations must be enough

to raise a right to relief above the speculative level” and

sufficient “to state a claim to relief that is plausible on its

face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570

(2007).

       Confining our review to the issues raised in Appellants’

opening brief, see 4th Cir. R. 34(b), we discern no error in the

district court’s orders.             While a district court must liberally

construe a pro se complaint, Erickson v. Pardus, 551 U.S. 89, 94

(2007), this does not excuse the Starlepers from meeting the

required pleading standards.               See Giarratano v. Johnson, 521
F.3d 298, 304 n.5 (4th Cir. 2008) (concluding that “Erickson

[did     not]    undermine     Twombly’s      requirement   that       a    pleading

                                          2
contain more than labels and conclusions” (internal quotation

marks omitted)).       The Starlepers’ contention that their mortgage

is defective because the deed of trust and mortgage note were

assigned separately “is not[] the law.”                       See Horvath v. Bank of

N.Y.,   N.A.,    641 F.3d 617,    624       (4th    Cir.       2011);    Svrcek    v.

Rosenberg,      40 A.3d 494,      507       (Md.    Ct.        Spec.    App.    2013).

Moreover, to the extent that the Starlepers challenge Appellees’

failure    to   identify     “Fannie      Mae      REMIC      Trust     2010-122,”      the

Starlepers have waived appellate review of this claim by failing

to raise it before the district court.                        See In re Under Seal,

749 F.3d 276, 285, 292 (4th Cir. 2014).

     Accordingly, we affirm the district court’s orders.                                 We

dispense     with     oral     argument      because          the    facts    and     legal

contentions     are    adequately      presented         in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                             3